Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
Aun cuando en nuestro carácter personal tenemos el de-recho constitucional absoluto a crear y pensar acorde con nuestra particular visión de la vida y del mundo en que nos desenvolvemos, los integrantes de este Tribunal no podemos darnos el lujo de actuar y resolver los asuntos ante nuestra consideración conforme a esas creencias o deseos perso-nales, con total abstracción de la realidad jurídica que nos rodea.
La opinión que suscribe y endosa una mayoría de este Tribunal en el presente recurso adolece de esa falla. La *784misma resulta ser una gran contradicción jurídica. Luego de exponerse en la referida opinión, en forma correcta y com-pleta, la doctrina jurisprudencial de la “soberanía dual” esta-blecida por el Tribunal Supremo de Estados Unidos,(1) se concluye en dicha opinión que Puerto Rico, al amparo de la referida doctrina, tiene el poder de juzgar a una persona que ha sido juzgada por los mismos hechos en la jurisdicción federal.
Ello a pesar de que dicha doctrina jurisprudencial de la “soberanía dual”, por definición, no es aplicable al caso de Puerto Rico, por cuanto resulta ser un hecho histórico y jurí-dico incuestionable que nuestro País nunca ha sido soberano y de que, conforme lo resuelto por el Tribunal Supremo de Estados Unidos, constitucionalmente continuamos siendo hoy día un territorio sujeto al poder de legislación del Con-greso de Estados Unidos bajo la “cláusula territorial” del Art. iy See. 3 de la Constitución federal(2) hecho que, inclusive, se acepta en la opinión mayoritaria emitida.
En otras palabras, el Tribunal le atribuye a Puerto Rico una condición de “soberano” —la cual supuestamente adqui-rió luego del advenimiento del Estado Libre Asociado en el año 1952— para efectos de la doctrina de la “soberanía dual”, cuando lo cierto es que desde un punto de vista estric-tamente jurídico, de “soberano” Puerto Rico no tiene nada, por cuanto “su fuente última de poder” para procesar a las personas que cometen delito dentro de sus límites territo-riales continúa siendo el Congreso de Estados Unidos.
*785Los aquí apelantes fueron acusados por violaciones a los Arts. 6, 8 y 11 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416, 418 y 421.
La defensa radicó una Moción de Supresión de Eviden-cia y Moción para Desestimar bajo la Regla 6k(e) y (f) de Procedimiento Criminal, bajo el fundamento de que las acu-saciones por violación al Art. 11 de la Ley de Armas de Puerto Rico, supra, eran cosa juzgada, ya que los acusados habían sido convictos, en relación con los mismos hechos en el Tribunal de Distrito Federal para el Distrito de Puerto Rico, de poseer armas con la serie mutilada. 18 U.S.C. secs. 922(b)(2) y 924(a).
El tribunal de instancia desestimó las acusaciones bajo el Art. 11 de la Ley de Armas de Puerto Rico, supra, razo-nando que, no obstante el establecimiento del Estado Libre Asociado, Puerto Rico no es un país soberano, por constituir “un brazo de la misma soberanía americana, y las leyes de los Estados Unidos necesariamente desplazan a las leyes locales que se relacionen con un mismo asunto a base de la doctrina de campo ocupado”; por lo que proseguir con dichas acusaciones violaría la prohibición contra la doble exposición conferida en la Quinta Enmienda de la Constitución de Es-tados Unidos, L.P.R.A., Tomo 1, así como la conferida en el Art. II, Sec. 11 de nuestra Constitución, L.P.R.A., Tomo 1.
Una mayoría de este Tribunal revoca la antes mencio-nada resolución apoyándose, como expresáramos anterior-mente, en que a partir de la aprobación de nuestra Constitución en 1952, el poder de Puerto Rico para crear y poner en vigor delitos emana no sólo del Congreso sino del consentimiento del Pueblo, y por tanto de sí mismo, por lo que le aplica la doctrina de la “soberanía dual”. Se resuelve, en su consecuencia, que las acusaciones radicadas contra los apelantes en los tribunales de Puerto Rico por violación al *786Art. 11 de la Ley de Armas de Puerto Rico, supra, en rela-ción con los mismos hechos por los que ya habían sido con-victos en el Tribunal de Distrito federal, no ofenden la prohibición constitucional contra la doble exposición.
No podemos suscribir dicha posición. Es por ello que disentimos.
M HH
Es mandato constitucional que [n]adie será puesto en riesgo de ser castigado dos veces por el mismo delito”. Cons-titución del Estado Libre Asociado de Puerto Rico, Art. II, Sec. 11, supra. Ninguna persona será sometida por el mismo delito dos veces a un juicio que pueda ocasionarle la pérdida de vida o la integridad corporal. Constitución de Estados Unidos, Quinta Enmienda, supra. Dicho principio fue incor-porado en la Décimocuarta Enmienda y hecho aplicable a los estados en Benton v. Maryland, 395 U.S. 784 (1969).
Como es sabido, la Regla 64(e) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, recoge la referida protección consti-tucional como fundamento de desestimación al pliego acusatorio. Para poder invocar dicha defensa es menester que se haya iniciado o celebrado un primer juicio: (a) en un tribunal con jurisdicción; (b) bajo un pliego acusatorio vá-lido; (c) por el mismo delito por el que se le acusa en el se-gundo juicio o por uno subsumido, por el cual pudo haber resultado convicto en el primer juicio. D. Nevares-Muñiz, Sumario de Derecho Procesal Penal puertorriqueño, 2da ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1981, pág. 92.
¡-H HH H-1
Como correctamente se señala en la opinión mayoritaria emitida en el presente caso, es doctrina sólidamente arrai-gada en la jurisprudencia norteamericana que la disposición *787prohibitoria de la doble exposición consagrada en la Quinta Enmienda de la Constitución de Estados Unidos, supra, no impide que los tribunales de un estado y los tribunales fede-rales procesen criminalmente a una persona por delitos sur-gidos de un mismo acto o curso de conducta. United States v. Lanza, 260 U.S. 377 (1922); Abbate v. United States, 359 U.S. 187 (1959); Bartkus v. Illinois, 359 U.S. 121 (1959); Heath v. Alabama, 474 U.S. 82 (1985). Dicha doctrina —la cual se co-noce como la doctrina de la “soberanía dual”— implica que cuando un mismo acto o curso de conducta constituye una ofensa contra dos soberanías distintas que derivan su auto-ridad de fuentes diferentes, ambas soberanías tienen poder para castigar el delito sin ofender la garantía constitucional contra la doble exposición. Dicho de otra forma, todo sobe-rano tiene el poder inherente de determinar qué es una ofensa contra su autoridad y el de castigar esa ofensa ejer-ciendo su propia soberanía.
Procede que se enfatice el hecho —lo que surge con meri-diana claridad de las decisiones antes mencionadas— qué el criterio rector utilizado por el Tribunal Supremo federal para determinar si una entidad política es o no “soberana”, a los efectos de la doctrina de la “soberanía dual”, lo es la fuente última de la cual esa entidad política deriva su auto-ridad; esto es, si existe o no “soberanía dual” entre dos enti-dades políticas a los fines de obviar la aplicación de la doctrina sobre doble exposición, realmente depende de si la fuente última de donde estas entidades derivan su poder para procesar criminalmente a un acusado son diferentes o, por el contrario, es la misma.
En lo referente a la relación existente entre el gobierno federal o central y los estados que componen la Unión norte-americana, ha razonado el Tribunal Supremo de Estados Unidos en las decisiones arriba citadas que éstos son comu-nidades políticas separadas y que ambos derivan su poder de fuentes diferentes, esto es, de las leyes orgánicas que respec-*788tivamente los establecieron. Debe mantenerse presente que los estados federales eran “soberanos originarios” antes de entrar en la Unión y ceder parte de los atributos de su sobe-ranía al gobierno central. Los Artículos de Confederación de 1781 reconocían plenos poderes de soberanía a los estados. El papel del gobierno central era limitadísimo y su poder estaba subordinado a la voluntad de los estados. M. Jensen, The Articles of Confederation, Wisconsin, Univ. of Wisc. Press, 1940.
Con la redacción de la Constitución de 1787 y su aproba-ción en 1789, los estados cedieron parte de su soberanía al recién creado Gobierno federal. No obstante, la fuente esen-cial de su soberanía seguía siendo el propio estado. Emda. X, Const. E.U., L.P.R.A., Tomo 1; Coyle v. Oklahoma, 221 U.S. 559 (1911); McCulloch v. Maryland, 4 Wheat 316, 410 (1819).
El Gobierno federal, por su parte, obtiene su autoridad del consentimiento de los estados originalmente soberanos al aprobar una constitución creando un poder ejecutivo, con po-deres específicamente enumerados, Art. II, Constitución de Estados Unidos; un parlamento con poderes igualmente de-tallados, Art. I, y un poder judicial con jurisdicción limitada por la propia Constitución y por los estatutos pertinentes, Art. Ill, Constitución de Estados Unidos. Todos los poderes que no fueron cedidos pertenecen a los estados o al pueblo.
Completamente distinta es la situación referente a las re-laciones entre el Gobierno de Estados Unidos y sus territo-rios, y entre los estados de la Unión y sus ciudades. Los territorios y las ciudades no son soberanos. Las ciudades son instrumentalidades gubernamentales subordinadas al es-tado y creadas por éste para llevar a cabo sus funciones gu-bernamentales. Reynolds v. Sims, 377 U.S. 533, 575 (1964). Cualquier poder que tenga la ciudad para castigar las ofensas que contra ella se cometen, se deriva del estado que la crea. Waller v. Florida, 397 U.S. 387, 393 (1970). Por lo tanto, en procedimientos criminales consecutivos de una ciu-*789dad y el estado que la crea, contra un acusado, bajo los mismos hechos, procede la defensa de doble exposición.
Las relaciones entre el Gobierno de Estados Unidos y sus territorios se rigen por la misma regla que las ciudades y los estados debido a que los territorios son entera creación del Congreso y los tribunales del territorio ejercen su poder me-diante la autoridad que les confiere el Congreso. Grafton v. United States, 206 U.S. 333 (1907); United States v. Kagama, 118 U.S. 375, 380 (1886).
Puerto Rico fue uno de los territorios cedidos a Estados Unidos por España mediante el Tratado de París de 1898. Por virtud de este tratado, la Isla deja de ser territorio espa-ñol para convertirse en territorio norteamericano. En vista de ello, realmente no se requiere que uno sea muy perspicaz para poder percatarse del hecho de que las decisiones emi-tidas por el Tribunal Supremo de Estados Unidos —y el ra-zonamiento en ella contenido sobre la doctrina de “sobe-ranía dual”— en los casos de United States v. Lanza, Ab-bate v. United States, Bartkus v. Illinois y Heath v. Alabama, ante, no son aplicables, por definición, en el caso de Puerto Rico.

<

¿Varió en algo dicha situación con el advenimiento del Es-tado Libre Asociado de Puerto Rico? Dicho de otra forma, ¿ha dejado Puerto Rico de ser un territorio de Estados Unidos a partir de la aprobación de nuestra Constitución en 1952, convirtiéndose en un “soberano” con pleno poder para procesar criminalmente a quien comete delito bajo sus leyes, independientemente de que un tribunal federal haya enjui-ciado previamente a una persona por los mismos hechos? ¿De dónde emana el poder de Puerto Rico para castigar a los ofensores de sus leyes? ¿Se ha convertido Puerto Rico en un “soberano” para efectos de la doctrina de la doble exposi-ción?
*790Aun cuando no albergamos dudas sobre el hecho de que la Ley Núm. 600 del 81er Congreso de Estados Unidos, 64 Stat. 310, aprobada el 3 de julio de 1950, autorizó al Pueblo de Puerto Rico a organizar un gobierno local bajo una Cons-titución de su propia adopción, resulta sumamente impor-tante que mantengamos siempre presente que al ser la referida Ley Núm. 600 “un acta” del referido Congreso, la misma no obliga a futuros Congresos y ésta puede ser en-mendada unilateralmente por posteriores Congresos. Community-Service Broadcasting, Etc. v. F.C.C., 593 F.2d 1102, 1103 (D.C. Cir. 1978).
Por otro lado, un ligero examen del historial legislativo de dicha ley es más que suficiente para demostrar qué, no obs-tante la intención del Congreso de concederle a Puerto Rico el poder de autogobernarse en cuanto a sus asuntos in-ternos, la intención legislativa fue a los efectos de que dicha ley no alteraría en forma alguna el status de Puerto Rico respecto a Estados Unidos.
En ese sentido, se manifestaron una serie de congresistas que laboraron intensamente en la aprobación de dicha me-dida legislativa, inclusive los principales propulsores puerto-rriqueños de la misma. En vistas públicas que se celebraron en torno a la aprobación de dicha ley, el entonces Goberna-dor de Puerto Rico, Hon. Luis Muñoz Marín, se expresó de la siguiente forma:
You know of course, that if the people of Puerto Rico would go crazy, Congress can always get around and legislate again. But I am confident that the Puerto Ricans will not do that, and invite congressional legislation that would take back something that was given to the people of Puerto Rico as good United States citizens. (Énfasis suplido.)
El entonces Comisionado Residente, Hon. Antonio Fernós Isern, añadió:
. . . S. 3336 would not change the status of the island of Puerto Rico relative to the United States. It would not alter *791the powers of sovereignty acquired by the United States over Puerto Rico under the term of the Treaty of Paris. (Énfasis suplido.)
Según el informe del Comité de lo Interior y Asuntos In-sulares del Senado:
The measure would not change Puerto Rico’s fundamental political, social and economic relationship to the United States. Según citado en D.M. Helfeld, Congressional Intent and Attitude Toward Public Law 600 and the Constitution of the Commonwealth of Puerto Rico, 21 Rev. Jur. U.P.R. 255, 268 n. 52 (1952).
En palabras de un asesor legal de dicho Comité:
It is our hope and it is the hope of the Government, I think, not to interfere with the relationship of the compact but nevertheless the basic power inherent in the Congress of the United States, which no one can take away, is in Congress .... (Énfasis suplido.(3)
Resulta sumamente ilustrativo —en relación con esta de-sacreditada teoría de que lo que propició la referida Ley Núm. 600 fue la formalización de un “pacto” (compact) entre el Gobierno de Estados Unidos y el Pueblo de Puerto Rico— lo expresado por el Prof. David M. Helfeld a los efectos de que:
. . . Only two constitutionally feasible ways appear open on which to ground a perpetually binding agreement: if Congress were first to give Puerto Rico independence and then enter into a bi-national treaty, or if by Constitutional amendment Congress were permitted to bind itself perpetually with respect to an abdication of power. There appears to be neither *792evidence of intent nor a Constitutional basis for arguing the permanence or the bilateral character of the compact. Helfeld, supra, pág. 308.
La opinión mayoritaria, con el propósito de probar su contención de que “el status actual [de Puerto Rico] es el producto bilateral de un proceso que goza de la naturaleza de un convenio entre dos entes gubernamentales”, transcribe extensamente —en su esc. 20— el debate ocurrido ante el Comité de lo Interior y Asuntos Insulares del Senado de Es-tados Unidos. Lo allí expresado tiene el efecto de fortalecer y confirmar nuestra posición de que la Ley Núm. 600 no al-teró en forma alguna el status de Puerto Rico respecto al Gobierno de Estados Unidos. Adoptamos, por referencia, el mencionado esc. 20 de la opinión mayoritaria, excepto el úl-timo párrafo del mencionado escolio, por cuanto el mismo no forma parte del historial legislativo de la Ley Núm. 600 y sí constituye unas expresiones personales del autor de la obra allí citada.
Y
Si alguna duda existía sobre que la referida Ley Núm. 600 no tuvo el efecto de alterar o cambiar nuestro status territorial, la misma rápidamente se ha disipado a la luz de una serie de decisiones emitidas por el Tribunal Supremo de Es-tados Unidos, mediante las cuales dicho Foro ha sostenido la validez constitucional de legislación aprobada por el Con-gíeso de Estados Unidos que abiertamente resulta discrimi-natoria contra Puerto Rico y los ciudadanos americanos resi-dentes en la Isla. El fundamento aducido por el mencionado Tribunal para sostener la constitucionalidad de dichas leyes ha sido que el Congreso de Estados Unidos puede tratar a Puerto Rico y sus ciudadanos residentes de manera distinta a los estados de la Unión al amparo de la autoridad conferí-dale por la cláusula territorial de la Constitución federal. *793Véanse: Califano v. Torres, 435 U.S. 1 (1978); Torres v. Puerto Rico, 442 U.S. 465 (1979); Harris v. Rosario, 446 U.S. 651 (1980).
A ese respecto expresó, en Harris v. Rosario, ante, págs. 651-652, el Tribunal Supremo federal que “el Congreso, el cual tiene el poder bajo la Cláusula Territorial de la Consti-tución, Constitución de los Estados Unidos, Art. TVi See. 3, el. 2, ‘para hacer todas las Reglas o Reglamentos necesarios con respecto al Territorio . . . perteneciente a los Estados Unidos’, puede tratar a Puerto Rico de manera distinta a los estados siempre que exista una base racional para su ac-ción”. (Traducción nuestra.)
Lo así resuelto por el Tribunal Supremo nacional encuen-tra apoyo en la historia. Si recordamos, el Congreso de Es-tados Unidos unilateralmente enmendó la Constitución del Estado Libre Asociado con posterioridad a ésta ser “apro-bada” por el Pueblo de Puerto Rico. Véase Ley Púb. Núm. 447, 66 Stat. 327, mediante la cual el referido Congreso eli-minó de nuestra Constitución la Sec. 20 de la Carta de Dere-chos. Mal puede hablarse de que Puerto Rico es un ente soberano cuando otro ente político tiene el poder para uni-lateralmente enmendarle su Constitución.
Nuevamente nos ilustra al respecto el profesor Helfeld:
Though the formal title has been changed, in constitutional theory Puerto Rico remains a territory. This means that Congress continues to possess plenary but unexercised authority over Puerto Rico. Constitutionally, Congress may repeal Public Law 600, annul the Constitution of Puerto Rico and veto any insular legislation which it deems unwise or improper. (Énfasis suplido.) Helfeld, supra, pág. 307.
I — I >
Apoya específicamente el Tribunal su conclusión a los efectos de que es de aplicación a Puerto Rico la doctrina de la “soberanía dual” en la decisión emitida por el Tribunal Su*794premo de Estados Unidos en United States v. Wheeler, 435 U.S. 313 (1978).
En dicho caso el Tribunal Supremo federal extendió la aplicación de la referida doctrina a una situación en que se juzgó, por los mismos hechos, a un miembro de las tribus Navajo tanto en una corte de dicha tribu como ante un tribunal federal. El Tribunal Supremo nacional razonó que el po-der de una tribu Navajo para castigar ofensas contra sus leyes cometidas por miembros de su propia tribu, emanaba de su “soberanía original o primitiva” (primeval sovereignty) y de una “soberanía retenida” y no como delegación alguna por parte del Congreso.
En otras palabras, el fundamento para obviar la doctrina de que ninguna persona debe ser puesta en riesgo de ser castigada dos veces por la misma ofensa (double jeopardy) se justifica en dicha situación, según el Tribunal Supremo federal, ya que la “soberanía” de las tribus Navajo es, inclusive, original, anterior y diferente a la de la propia nación ameri-cana.
En vista de ello, realmente nos resulta difícil comprender el argumento de la mayoría del Tribunal a los efectos de que el caso de United States v. Wheeler, ante, resulta ser “parti-cularmente instructivo” en relación con la situación especí-fica de Puerto Rico. Como es sabido, Puerto Rico nunca ha gozado de una soberanía original debido a que, como expre-sáramos anteriormente, fue cedido por España a Estados Unidos y sobre esa condición original es que se funda su relación con la nación norteamericana. No procede en nuestro caso, en su consecuencia, hablar de “soberanía original y primitiva”.
VII
No es la soberanía en relación con asuntos internos la que faculta a una entidad política para procesar sucesivamente a un individuo que ha sido previamente procesado por un tri*795bunal federal por los mismos hechos. No es a esta soberanía “limitada” a la que se refiere la doctrina de la “soberanía dual”. Como se dijo claramente en United States v. Wheeler, ante, pág. 320, “no es el grado de control ejercido por una de las autoridades procesadoras sobre la otra, sino la fuente última de donde emana el poder bajo el cual los respectivos procesos se llevan a cabo”. (Énfasis suplido y traducción nuestra.)
En el caso de Puerto Rico, la fuente última de donde emana el poder bajo el cual se procesa criminalmente a un individuo ha sido y sigue siendo el Congreso de Estados Unidos a través de la Cláusula Territorial. Art. iy See. 3, el. 2, Const. E.U., L.P.R.A., Tomo 1.
El poder general que posee Puerto Rico para procesar criminalmente a los ofensores de sus leyes proviene de la delegación hecha a la Isla por el Congreso de Estados Unidos para regular sus asuntos internos, delegación que co-menzó con la primera ley aprobada por el referido Congreso para regir las relaciones entre Estados Unidos y Puerto Rico, la Ley Foraker en 1900, 31 Stat. 77. Ese poder general de regular sus asuntos internos, sin embargo, no puede ni debe ser confundido —como lo hace la mayoría de este Tribunal— con el concepto de “soberanía” utilizado por el Tribunal Supremo federal en la doctrina de “soberanía dual”.
En resumen, Puerto Rico no está facultado para procesar criminalmente a una persona que haya sido juzgada ante un tribunal federal por los mismos hechos debido a que la “fuente última” de donde emana la autoridad o poder para los dos procedimientos es la misma: el Congreso de Estados Unidos.
Por lo anteriormente expuesto, resulta evidente que las acusaciones contra los apelantes en el tribunal de instancia por violaciones al Art. 11 de la Ley de Armas de Puerto Rico, supra, en relación con unos mismos hechos por los que éstos ya han sido convictos en el Tribunal de Distrito Federal para *796el Distrito de Puerto Rico, constituyen cosa juzgada y violan la prohibición constitucional contra la doble exposición con-tenida en la Quinta Enmienda de la Constitución de Estados Unidos, supra, así como la contenida en el Art. II, Sec. 11 de nuestra Constitución, supra.
Confirmaríamos la resolución del tribunal de instancia.

 Esta doctrina tiene, a su vez, el efecto de evitar la aplicación del principio de que ninguna persona debe ser puesta en riesgo de ser castigada dos veces por la misma ofensa.


 Harris v. Rosario, 446 U.S. 651 (1980).


 Para otras expresiones en el mismo sentido, véanse: D.M. Helfeld, Congressional Intent and Attitude Toward Public Law 600 and the Constitution of the Commonwealth of Puerto Rico, 21 Rev. Jur. U.P.R. 255 (1952); J.R. Torruella, The Supreme Court and Puerto Rico: The Doctrine of Separate and Unequal, Río Piedras, Ed. U.P.R., 1985, págs. 146-160.